DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory A. Melnick (Registration No. 71,820) on February 9, 2022.
The application has been amended as follows: Please amend and replace claims 1, 8 and 14 as follows:
1. 	(Currently amended) A computer-implemented method for evaluating pages in a website, comprising: 
remotely obtaining a link structure of the website across a computing network in response to a user searching for information found on a specific page in the website; 
calculating a degree of dispersion of a page set linked to the specific page in the website in the link structure, the calculating comprising determining a distance in the link structure between a pair of nodes corresponding to respective pages in the page set; 
evaluating the respective pages in the page set and the specific page using the degree of dispersion to generate respective scores indicating a relative importance for the respective pages 
displaying search results to the user based on the generated scores.

8. 	(Currently amended) An evaluating apparatus for evaluating pages in a website, comprising: 
a processor operatively coupled to a computer-readable storage medium, the processor being configured for: 
remotely obtaining, using an obtaining unit, a link structure of the website across a computing network in response to a user searching for information found on a specific page in the website; 
calculating, using a calculating unit, a degree of dispersion of a page set linked to the specific page in the website in the link structure, the calculating comprising determining a distance in the link structure between a pair of nodes corresponding to respective pages in the page set; 
evaluating, using the processor, the respective pages in the page set and the specific page using the degree of dispersion to generate respective scores indicating a relative importance for the respective pages in the page set and the specific page, the generated scores being determined based on a comparison of path distances in the link structure between the respective pages in the page set and the specific page; and 
displaying, using a display unit, search results based on the generated scores.


remotely obtain a link structure of the website across a computing network in response to a user searching for information found on a specific page in the website; 
calculate a degree of dispersion of a page set linked to the specific page in the website in the link structure, the calculating comprising determining a distance in the link structure between a pair of nodes corresponding to respective pages in the page set; 
evaluate the respective pages in the page set and the specific page using the degree of dispersion to generate respective scores indicating a relative importance for the respective pages in the page set and the specific page, the generated scores being determined based on a comparison of path distances in the link structure between the respective pages in the page set and the specific page; and 
displaying search results to the user based on the generated scores.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: the independent claims require remotely obtaining a link structure of the website across a computing network in response to a user searching for information found on a specific page in the website. A degree of dispersion of a page set linked to the specific page in the website in the link structure is calculated by determining a distance in the link structure between a pair of nodes corresponding to respective pages in the page set. The respective pages 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165